--------------------------------------------------------------------------------

Exhibit 10.2

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of December 4, 2013 (this “Agreement”), among
Lexaria Corp. (the “Company” or “Debtor”) and the holder of the Loan due April
4, 2015 of CAD$51,507.50 (the “Notes”), signatory hereto, (the “Secured Party”).

W I T N E S E T H:

WHEREAS, pursuant to the Notes, the Secured Party have severally agreed to
extend the loans to the Company evidenced by the Notes; and

WHEREAS, in order to induce the Secured Party to extend the loans evidenced by
the Notes, the Debtor has agreed to execute and deliver to the Secured Party
this Agreement and to grant the Secured Party, a perfected security interest in
certain property of the Debtor to secure the prompt payment, performance and
discharge in full of all of the Company’s obligations under the Notes.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the personal
property of the Debtor which is defined as and limited to the Debtor’s 32% gross
perpetual working interest and production entitlement in and to the PPF-12-1,
PPF-12-3a, PP F-12-4, PP F-12-5 and PPF-12-7 oil and natural gas wells located
in Belmont Lake, Mississippi, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for the
Collateral.

(b) “Majority in Interest” shall mean, at any time of determination, the
majority in interest (based on then-outstanding principal amounts of Notes at
the time of such determination) of the Secured Party.

--------------------------------------------------------------------------------

(c) “Obligations” means all of the Debtors’ obligations under this Agreement,
the Notes and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owned with
others, and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.

(d) “Organizational Documents” means with respect to the Debtor, the documents
by which the Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of the
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(e) “UCC” means the Uniform Commercial Code of the State of Nevada and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Perfected Security Interest. As an inducement for the Secured Party
to extend the loans as evidenced by the Notes and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, the Debtor hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Secured Party a continuing and perfected security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (the “Security Interest”).

--------------------------------------------------------------------------------

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, the Debtor shall deliver or cause to be delivered to the
Secured Party any and all certificates and other instruments or documents
representing any of the other Collateral, in each case, together with all
Necessary Endorsements requested by the Secured Party.

4. Representations, Warranties, Covenants and Agreements of the Debtors. The
Debtor represents and warrants to, and covenants and agrees with, the Secured
Party, except as otherwise provided in the Disclosure Annex to the Purchase
Agreement of even date herewith, as follows:

(a) The Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by the Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of the Debtor and no further
action is required by the Debtor. This Agreement has been duly executed by the
Debtor. This Agreement constitutes the legal, valid and binding obligation of
the Debtor, enforceable against the Debtor in accordance with its terms except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

(b) The Debtor has no place of business or offices where their respective books
of account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as disclosed on
Schedule A, none of such Collateral is in the possession of any consignee,
bailee, warehouseman, agent or processor.

(c) Except as set forth on Schedule B attached hereto, the Debtor is the sole
owner of the Collateral (except for non-exclusive licenses granted by the Debtor
in the ordinary course of business), free and clear of any liens, security
interests, encumbrances, rights or claims and are fully authorized to grant the
Security Interest. There is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that will be filed in favor of the Secured Party pursuant to this
Agreement) covering or affecting any of the Collateral. So long as this
Agreement shall be in effect, the Debtor shall not execute and shall not
knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement).

(d) Except as set forth on Schedule B attached hereto, no written claim has been
received that any Collateral or Debtor's use of any Collateral violates the
rights of any third party. There has been no adverse decision to the Debtor's
claim of ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Debtor's right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.

--------------------------------------------------------------------------------

(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States or Canada) and (ii) evidence that appropriate financing statements under
the UCC and other necessary documents have been filed and recorded and other
steps have been taken to perfect the Security Interest to create in favor of the
Secured Party a valid, perfected and continuing perfected first priority lien in
the Collateral.

(f) This Agreement creates in favor of the Secured Party a valid, security
interest in the Collateral, securing the payment and performance of the
Obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected. Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
recording of the Intellectual Property Security Agreement (as defined below)
with respect to copyrights and copyright applications in the United States
Copyright Office referred to in paragraph (p), and the delivery of the
certificates and other instruments provided in Section 3, no action is necessary
to create, perfect or protect the security interests created hereunder. Without
limiting the generality of the foregoing, except for the filing of said
financing statements, the recordation of said Intellectual Property Security
Agreement, no consent of any third parties and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the execution, delivery and performance of
this Agreement, (ii) the creation or perfection of the Security Interests
created hereunder in the Collateral or (iii) the enforcement of the rights of
the Secured Party hereunder.

(g) The Debtor hereby authorizes the Secured Party to file one or more financing
statements under the UCC, with respect to the Security Interest with the proper
filing and recording agencies in any jurisdiction deemed proper by them.

(h) The execution, delivery and performance of this Agreement by the Debtor does
not (i) violate any of the provisions of any Organizational Documents of the
Debtor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to the Debtor
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor's debt or otherwise) or other understanding to
which the Debtor is a party or by which any property or asset of the Debtor is
bound or affected. No consent (including, without limitation, from stockholders
or creditors of the Debtor) is required for the Debtor to enter into and perform
its obligations hereunder.

--------------------------------------------------------------------------------

(i) The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected second priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 13
hereof. The Debtor hereby agrees to defend the same against the claims of any
and all persons and entities. The Debtor shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Secured
Party, the Debtor will sign and deliver to the Secured Party at any time or from
time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Secured Party and will pay the cost of filing the
same in all public offices wherever filing is, or is deemed by the Secured Party
to be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Debtor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Debtor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

(j) The Debtor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by the Debtor in its ordinary course of business and sales of inventory
by the Debtor in its ordinary course of business) without the prior written
consent of a dollar-weighted Majority in Interest of the Debtors.

(k) The Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(l) The Debtor shall, within twenty (20) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’
security interest therein.

(m) The Debtor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to the
Debtor’s Intellectual Property (“Intellectual Property Security Agreement”) in
which the Secured Party have been granted a security interest hereunder,
substantially in a form acceptable to the Secured Party, which Intellectual
Property Security Agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.

--------------------------------------------------------------------------------

(n) The Debtor shall permit the Secured Party and their representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by a Secured Party from time to
time.

(o) The Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

(p) The Debtor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.

(q) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(r) The Debtor shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

(s) The Debtor will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 20 days prior written notice to the Secured Party of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue
perfected the perfected security Interest granted and evidenced by this
Agreement.

(t) The Debtor was organized and remains organized solely under the laws of the
State of Nevada.

(u) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Party.

(v) The Debtor, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of the Secured Party regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of the
Debtor as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, the Debtor agrees that it shall not enter into a similar agreement (or
one that would confer “control” within the meaning of Article 8 of the UCC) with
any other person or entity.

--------------------------------------------------------------------------------

(w) The Debtor shall cause all tangible chattel paper constituting Collateral to
be delivered to the Secured Party, or, if such delivery is not possible, then to
cause such tangible chattel paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).

(x) Reserved.

(y) To the extent that any Collateral is in the possession of any third party,
the Debtor shall join with the Secured Party in notifying such third party of
the Secured Party’ security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance satisfactory to the Secured
Party.

(z) If the Debtor shall at any time hold or acquire a commercial tort claim, the
Debtor shall promptly notify the Secured Party in a writing signed by the Debtor
of the particulars thereof and grant to the Secured Party in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Secured Party.

(aa) The Debtor shall immediately provide written notice to the Secured Party of
any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interest in such accounts and proceeds thereof, shall
execute and deliver to the Secured Party an assignment of claims for such
accounts and cooperate with the Secured Party in taking any other steps
required, in their judgment, under the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule to perfect or continue the
perfected status of the Security Interest in such accounts and proceeds thereof.

(bb) The Debtor shall cause each subsidiary of the Debtor to immediately become
a party hereto (an “Additional Debtor”), by executing and delivering an
Additional Debtor Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Debtor. Concurrent
therewith, the Additional Debtor shall deliver replacement schedules for, or
supplements to all other Schedules to (or referred to in) this Agreement, as
applicable, which replacement schedules shall supersede, or supplements shall
modify, the Schedules then in effect. The Additional Debtor shall also deliver
such opinions of counsel, authorizing resolutions, good standing certificates,
incumbency certificates, organizational documents, financing statements and
other information and documentation as the Secured Party may reasonably request.
Upon delivery of the foregoing to the Secured Party, the Additional Debtor shall
be and become a party to this Agreement with the same rights and obligations as
the Debtor, for all purposes hereof as fully and to the same extent as if it
were an original signatory hereto and shall be deemed to have made the
representations, warranties and covenants set forth herein as of the date of
execution and delivery of such Additional Debtor Joinder, and all references
herein to the “Debtors” shall be deemed to include each Additional Debtor.

--------------------------------------------------------------------------------

(cc) The Debtor will from time to time, at the joint and several expense of the
Debtor, promptly execute and deliver all such further instruments and documents,
and take all such further action as may be necessary or desirable, or as the
Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

(dd) None of the account debtors or other persons or entities obligated on any
of the Collateral is a governmental authority covered by the Federal Assignment
of Claims Act or any similar federal, state or local statute or rule in respect
of such Collateral.

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of the Secured
Party’ rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which the Debtor is party.

6. Defaults. The following events shall be “Events of Default”:

(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;

(b) Any representation or warranty of the Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

(c) The failure by the Debtor to observe or perform any of its obligations
hereunder for twenty (20) days after delivery to the Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and the Debtor is using best
efforts to cure same in a timely fashion; or

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by the Debtor, or a proceeding shall be commenced by the Debtor, or by
any governmental authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof, or the Debtor shall deny
that the Debtor has any liability or obligation purported to be created under
this Agreement.

--------------------------------------------------------------------------------

7. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interest, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both (to the extent permitted by law),
to the Secured Party, pro-rata in proportion to their initial purchases of Notes
for application to the satisfaction of the Obligations (and if any Note is not
outstanding, pro-rata in proportion to the initial purchases of the remaining
Notes).

8. Rights and Remedies Upon Default.

(a) Upon the occurrence of any Event of Default and at any time thereafter
provided the same is then continuing, the Secured Party, acting through any
agent appointed by them for such purpose, shall have the right to exercise all
of the remedies conferred hereunder and under the Notes, and the Secured Party
shall have all the rights and remedies of a secured party under the UCC. Without
limitation, the Secured Party shall have the following rights and powers:

(i) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Debtor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Debtor's premises or elsewhere, and make
available to the Secured Party, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

(ii) Upon notice to the Debtor by the Secured Party, all rights of the Debtor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise and all rights of the Debtor to receive the dividends and
interest which it would otherwise be authorized to receive and retain, shall
cease. Upon such notice, the Secured Party shall have the right to receive any
interest, cash dividends or other payments on the Collateral and, at the option
oft, to exercise in such the Secured Party’ discretion all voting rights
pertaining thereto. Without limiting the generality of the foregoing, the
Secured Party shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owners
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Debtor or any of its direct or indirect
subsidiaries.

--------------------------------------------------------------------------------

(iii) The Secured Party shall have the right to operate the business of the
Debtor in regards to the Collateral and shall have the right to assign, sell,
lease or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Debtor or right of redemption of
the Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

(iv) The Secured Party shall have the right (but not the obligation) to notify
any account debtors and any obligors under instruments or accounts to make
payments directly to the Secured Party and to enforce the Debtors’ rights
against such account debtors and obligors.

(v) The Secured Party may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Secured Party or their designee.

(b) The Secured Party may comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Secured Party may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Secured Party sells any of the
Collateral on credit, the Debtor will only be credited with payments actually
made by the purchaser. In addition, the Debtor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’ rights and remedies hereunder, including, without limitation, its
right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights and remedies with respect thereto.

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations pro rata among the
Secured Party (based on then-outstanding proportionate principal dollar amounts
of Notes at the time of any such determination), and to the payment of any other
amounts required by applicable law, after which the Secured Party shall pay to
the Debtor any surplus proceeds. If, upon the sale, license or other disposition
of the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Party are legally entitled, the Debtor will be liable for the
deficiency, together with interest thereon, at the rate of 18.0% per annum or
the lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Party to collect such
deficiency. To the extent permitted by applicable law, the Debtor waives all
claims, damages and demands against the Secured Party arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Party as determined by
a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

--------------------------------------------------------------------------------

10. Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Secured Party. The Debtor shall also pay all other claims and charges which in
the reasonable opinion of the Secured Party might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Debtor
will also, upon demand, pay to the Secured Party the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Party may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the rights of the
Secured Party under the Notes. Until so paid, any fees payable hereunder shall
be added to the principal amount of the Notes and shall bear interest at the
Default Rate.

11. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. The Secured
Party agrees to act in accordance with commercially reasonable standards and the
UCC. Without limiting the generality of the foregoing, (a) no Secured Party (i)
has any duty (either before or after an Event of Default) to collect any amounts
in respect of the Collateral or to preserve any rights relating to the
Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. No Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating to
any of the Collateral, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of the Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by any Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to any Secured Party who may be entitled at any time or times.

 

--------------------------------------------------------------------------------

12. Security Interest Absolute. All rights of the Secured Party and all
obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Debtor, or
a discharge of all or any part of the Security Interest granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, without limitation, the running of the statute of limitations or
bankruptcy. The Debtor expressly waives presentment, protest, notice of protest,
demand, notice of nonpayment and demand for performance. In the event that at
any time any transfer of any Collateral or any payment received by the Secured
Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, the Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Debtor waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral which the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Debtor waives any defense arising by reason of the application of the statute of
limitations to any obligation secured hereby.

13. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities contained in this Agreement shall survive and remain
operative and in full force and effect regardless of the termination of this
Agreement.

14. Power of Attorney; Further Assurances. On a continuing basis, the Debtor
will make, execute, acknowledge, deliver, file and record, as the case may be,
with the proper filing and recording agencies in any jurisdiction, including,
without limitation, the jurisdictions indicated on Schedule C attached hereto,
all such instruments, and take all such action as may reasonably be deemed
necessary or advisable, or as reasonably requested by the Secured Party, to
perfect the Security Interest granted hereunder and otherwise to carry out the
intent and purposes of this Agreement, or for assuring and confirming to the
Secured Party the grant or perfection of a perfected security interest in all
the Collateral under the UCC.

--------------------------------------------------------------------------------

15. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Subscription Agreement (as such
term is defined in the Notes).

16. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.

17. Miscellaneous.

(a) No course of dealing between the Debtor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

(d) In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

--------------------------------------------------------------------------------

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. The Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the State of Nevada. The
Debtor hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State of Nevada for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(j) Nothing in this Agreement shall be construed to subject any Secured Party to
liability as a partner of the Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in the Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor any
Secured Party be deemed to have assumed any obligations under any partnership
agreement or limited liability company agreement, as applicable, of the Debtor
or any if its direct or indirect subsidiaries or otherwise, unless and until any
such Secured Party exercises its right to be substituted for the Debtor as a
partner or member, as applicable, pursuant hereto.

--------------------------------------------------------------------------------

(k) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

LEXARIA CORP.

__________________________
Name: Bal Bhullar
Title: CFO, Director


--------------------------------------------------------------------------------

SCHEDULE A

LOCATION OF COLLATERAL

Principal Place of Business of Debtor:
#930 - 1150 West Pender Street
Vancouver, B.C. V6E 4A4


Locations Where Collateral is Located or Stored:
Belmont Lake Field,
Wilkinson County, Mississippi
Section 41-T2N-R4W


--------------------------------------------------------------------------------

SCHEDULE B

EXISTING LIENS OR CLAIMS ON COLLATERAL

None.

--------------------------------------------------------------------------------

SCHEDULE C

JURISDICTIONS IN WHICH COLLATERAL LOCATED

Belmont Lake Field,
Wilkinson County, Mississippi
Section 41-T2N-R4W


--------------------------------------------------------------------------------

ANNEX A
to
SECURITY
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER

Security Agreement dated as of December 4, 2013 made by
LEXARIA CORP.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Party identified therein (the “Security Agreement”)


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Party referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the appropriate representations and warranties set forth in this
Security Agreement and the accompanying Note Purchase Agreement therein as of
the date of execution and delivery of this Additional Debtor Joinder. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO
THE SECURED PARTY A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH
IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY
TRIAL PROVISIONS SET FORTH THEREIN.

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

An executed copy of this Joinder shall be delivered to the Secured Party, and
the Secured Party may rely on the matters set forth herein on or after the date
hereof. This Joinder shall not be modified, amended or terminated without the
prior written consent of the Secured Party.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the
name and on behalf of the undersigned.


Signature:
Name: Bal Bhullar
Title: CFO and Director
Address: #950 – 1130 W Pender St, Vancouver BC V6E 4A4
Dated: December 4, 2013

--------------------------------------------------------------------------------